PER CURIAM.
The uncontested motion of appellee to dismiss this appeal is granted.
Final judgment was rendered herein May 9, 1963. No motion for new trial was filed until July 8, 1963. It was overruled on the same date.
For a period of thirty days following the rendition of final judgment no action thereto was taken by any party or by the Trial Court.
The filing of the motion for new trial after the expiration of thirty days from the date of the final judgment and the order overruling it were both ineffective to extend the Trial Court’s jurisdiction over such judgment beyond the thirty day period. Rule 329b, Texas Rules of Civil Procedure.
The transcript and statement of facts were filed in this Court on September 6, 1963. This was more than sixty days from the date of the final judgment. Rule 386, T.R.C.P. They were therefore, inadvertently filed.
The appeal is dismissed.
Dismissed.